DETAILED ACTION

Applicant’s response, filed 04 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-37 are cancelled.
Claims 1-17 are pending.
Claims 1-17 are rejected.


Specification
The amendments to the specification received 04 Nov. 2020 have been entered.
The disclosure is objected to because of the following informalities. This objection is previously cited.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in para. [0072] (e.g. www…). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 14 Nov. 2020 regarding objection to the specification have been fully considered but they are not persuasive. 
Applicant remarks that para. [0072] has been amended to remove the embedded hyperlink and/or other form of executable code (Applicant’s remarks at pg. 7, para. 2).
This argument is not persuasive. While para. [0072] of Applicant’s specification was amended to remove the pre-fix “http://”, the hyperlink still includes the prefix “www.” , which causes the URL to be interpreted as a valid HTML code and becomes a live web link when viewed via a Web browser. See MPEP 608.01 VII. 

Claim Objections
The claim objections of claims 1, 3, and 35 in the Office action mailed 21 Sept. 2020 has been withdrawn in view of the claim amendments and/or cancellations received 04 Nov. 2020.

Claim Interpretation
Claim 1 recites “a compute and store server” in lines 3. Applicant’s specification at para. [0093] discloses the remote compute and store server may be embodied as any type of computation or computer device capable of performing the functions descried herein. Therefore, the compute and store server is interpreted to mean a generic computer.
Claim 1 recites “directly or indirectly incorporating genetic data…”. Applicant’s specification at para. [0041] discloses that direct data incorporation occurs by the user entering information into the database, and indirect data incorporation occurs by a third-party entering the data of the user. Therefore, directly incorporating genetic data will be interpreted to mean the data is incorporate directly by the user, and indirectly incorporating genetic data will be interpreted to mean the user’s data is incorporated by a party other than the user.
Claim 1 recites “…, wherein the genetic data is raw or statistically analyzed data generated from a genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed”. The limitation defining how the genetic data was obtained is interpreted as a product-by-process limitation. Therefore, the limitation is interpreted to only define the process in which the genetic data was previously made, but does not require a step of statistically analyzing data or generating data from a genetic sample” within the metes and bounds of the claim. See MPEP 2113 I.
Claim 4 recites “wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product”. Accordingly, bioinformatics data is interpreted to mean any data indicative of genomic and nutritional data that is associated with the agricultural product.

Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1-4, 6-11, 13-16 and 35-37 under 35 U.S.C. 112(b) in the Office action mailed 21 Sept. 2020 has been withdrawn in view of claim amendments and/or cancellations received 04 Nov. 2020.
Applicant’s arguments regarding the rejection of claim 4 under 35 U.S.C. 112(b) (see Applicant’s remarks at pg. 8, para. 3) have been considered, but do not pertain to the new grounds of rejection of claim 4 under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5, 12, and 17 
Claims 4 and 5 are indefinite for recitation of “wherein receiving the genetic data comprises receiving…” in claim 4 and “wherein receiving the genomic data comprises…” in claim 5. There is insufficient antecedent basis for this limitation in the claim because independent claim 1, from which claim 4 depends, does not recite receiving genetic data. Instead, claim 4 recites “directly or indirectly incorporating genetic data from a user into a database….”.  To overcome the rejection, claim 4 could be amended to further limit the genetic data, by reciting “wherein the genetic data comprises at least one of….”, and claim 5 could be amended to recite “wherein the genomic data comprises at least one of….”.
Claims 12 is indefinite for recitation of “wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile”. Claim 8, from which claim 12 depends, recites “determining… the feedback based on the analysis of the genetic profile; and visualizing the feedback by an interface of the remote compute and store server”. Given the feedback in claim 8 was determined based on the analysis of the genetic profile”, it’s unclear what embodiments of “presenting the feedback of the user via a display of a computing device” are included within the metes and bounds of  “presenting the feedback to the user… based on a result of the analysis of the genetic profile”, given that the feedback was the result of the analysis of the genetic profile. For example, it’s unclear if presenting the feedback to the user via a display based on a result of the analysis of the genetic profile, is intended to further limit the feedback that is presented to be further based on a result of the analysis of the genetic profile, or if it is intended to further limit the way in which the feedback is presented (e.g. via arrangement on the display). If applicant intends for the phrase “based on a result of the analysis of the genetic profile” to further limit the feedback, it’s further unclear what embodiments of “the feedback” would be included in feedback based on the result of the analysis of the genetic profile, given this is already the case, as recited in claim 8. As such the metes and bounds of the claim are unclear. Clarification is requested. For purpose of examination, the limitation will be interpreted to mean “presenting the feedback of the user via a display of a 
Claim 17 is indefinite for recitation of “wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile and the updated agricultural product data”. Claim 13, from which claim 17 depends, recites “determining… the feedback based on the analysis of the genetic profile and the updated agricultural product data”. It’s unclear what embodiments of “presenting the feedback of the user via a display of a computing device” are included within the metes and bounds of  “presenting the feedback to the user… based on a result of the analysis of the genetic profile and the updated agricultural product data , given that the feedback was the result of the analysis of the genetic profile and updated agricultural product. For example, it’s unclear if presenting the feedback to the user via a display based on a result of the analysis of the genetic profile and the updated agricultural product data, is intended to further limit the feedback that is presented to be further based on a result of the analysis of the genetic profile and updated agricultural product data, or if it is intended to further limit the way in which the feedback is presented (e.g. via arrangement on the display). If applicant intends for the phrase “based on a result of the analysis of the genetic profile and updated agricultural product data” to further limit the feedback, it’s further unclear what embodiments of “the feedback” would be included in feedback based on the result of the analysis of the genetic profile and updated agricultural product data, given this is already the case, as recited in claim 13. As such the metes and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to mean “presenting the feedback of the user via a display of a computing device”, which is necessarily based on a result of the analysis of the genetic profile and updated agricultural product data, given the feedback is already the result of the analysis of the genetic profile, as recited in claim 13.
Response to Arguments
Applicant's arguments filed 14 Nov. 2020 regarding the rejection of claims 4, 12, and 17 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 

Applicant remarks that claim 12 has been amended to clarify that the feedback presented in claim 12 is the same feedback as determined in claim 8, and is therefore sufficiently definite (Applicant’s remarks at pg. 9, para. 1). Applicant further remarks that claim 17 has been amended to clarify that the feedback presented in claim 17 is the same feedback is determined in claim 13, and is therefore definite (Applicant’s remarks at pg. 9, para. 2).
This argument is not persuasive. While the claim amendment did clarify that the feedback presented in claims 12 and 17 is the same as the feedback presented in claims 8 and 13, respectively, the claim amendments did not clarify what embodiments of “presenting the feedback of the user via a display of a computing device” are included within the metes and bounds of  presenting the feedback to the user… based on a result of the analysis of the genetic profile and/or the updated agricultural product data, given that the feedback is already a result of the analysis of the genetic profile and/or updated agricultural product data, as recited in claims 8 and 13. Therefore, the claims are indefinite.


Claim Rejections – 35 USC§ 112(d)
The rejection of claims 35-37 under 35 U.S.C. 112(d) in the Office action mailed 21 Sept. 2020 has been withdrawn in view of claim cancellations received 04 Nov. 2020.

Claim Rejections - 35 USC § 101
The rejection of claims 35-37 under 35 U.S.C. 101 in the Office action mailed 21 Sept. 2020 has been withdrawn in view of claim cancellations received 04 Nov. 2020.
35 U.S.C. 101 reads as follows:



Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for managing agricultural products in an agricultural farm. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
analyzing the genetic data;
generating a genetic profile of the agricultural product based on the analysis of the genetic data;
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of analyzing genetic data and generating a genetic profile based on an analysis of the genetic data falls under the mental process grouping of abstract idea. Specifically, analyzing genetic data and generating a genetic profile based on the analysis of the data are recited at a high level of generality such that they could practically be performed in the human mind. That is, other than reciting the steps are carried out by a remote computer and store server, nothing in the claims precludes the steps from being practically performed in the mind; therefore the steps recite a mental process. 
Dependent claims 2, 7-8 and 13, further recite an abstract idea. Dependent claim 2 further recites the mental process of analyzing the one or more gene markers of the agricultural product. Dependent claim 7 further recites the mental process of identifying the agricultural product via a specific identifier, wherein the specific identifier comprises a bar code. Dependent claim 8 further recites the mental process of analyzing the genetic profile and determining feedback based on the analysis and visualizing the feedback by an interface of the remote compute and store server (e.g. observing the interface). Dependent claim 13 further recites the mental process of analyzing the genetic profile and the updated agricultural product data and determining feedback based on the analysis of the genetic profile and the updated agricultural product data and visualizing the feedback by an interface (e.g. observing the interface). Therefore, claims 1-17 recite an abstract idea. [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into 
Dependent claims 2, 7-8, and 13 do not further recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
receiving, by a remote compute and store server, registration details from a user, wherein the registration details define one or more characteristics of an agricultural product; 
directly or indirectly incorporating genetic data from a user into a database of the a remote compute and store server, wherein the genetic data is raw or statistically analyzed data generated from a genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed (i.e. inputting data).
presenting, by the remote compute and store server, feedback based on the registration details and the genetic profile (i.e. data output).
The additional element of claim 3 includes:
wherein receiving the registration details defining the one or more characteristics of the agricultural product comprises, receiving the registration details defining one or more characteristics of a crop or a livestock.
The additional element of claim 4 includes:
wherein receiving the genetic data comprises receiving at least one of genomic data, proteomic data, metabolomics data, and bioinformatics data, wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product.
The additional element of claim 5 includes:
wherein receiving the genomic data comprises receiving at least one of DNA sequencing data, RNA sequencing data, or gene expression data.
The additional element of claim 6 includes:
wherein presenting the feedback comprises presenting at least one of a nutritional recommendation, a breeding suggestion, a market valuation, a market forecast, and a lineage tracker (i.e. displaying data)
The additional elements of claims 12 and 17 include:
wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile; and 
wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile and the updated agricultural product data.
The additional element claims 9 and 14 include:
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile (claim 9); and 
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile and the updated agricultural product data (claim 14).
The additional element of claims 10 and 15 includes:
wherein performing the automated function comprises generating and transmitting at least one of (i) a notification to the user and (ii) a command to an actuator associated with a mechanized device of the agricultural farm (i.e. data output)
The additional element of claims 11 and 16 includes:
wherein generating the notification to the user comprises generating at least one of an email, a text message, and an in-application notification (i.e. data output).
A remote compute and store server (i.e. a computer), receiving data, displaying data, and data output are generic computer components or functions. The courts have found the use of a 
With further regard to receiving registration details and genetic data from a user and presenting feedback to the user, the limitations only serve to collect data for use by the abstract idea and output data generated by the abstract idea, respectively, which amounts to insignificant extra-solution activity and is not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process and/or insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-17 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2, 7-8, and 13 do not further recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
receiving, by a remote compute and store server, registration details from a user, wherein the registration details define one or more characteristics of an agricultural product; 
directly or indirectly incorporating genetic data from a user into a database of the a remote compute and store server, wherein the genetic data is raw or statistically analyzed data generated from a genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed (i.e. inputting data).
presenting, by the remote compute and store server, feedback based on the registration details and the genetic profile (i.e. data output).
The additional element of claim 3 includes:
wherein receiving the registration details defining the one or more characteristics of the agricultural product comprises, receiving the registration details defining one or more characteristics of a crop or a livestock.
The additional element of claim 4 includes:
wherein receiving the genetic data comprises receiving at least one of genomic data, proteomic data, metabolomics data, and bioinformatics data, wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product.
The additional element of claim 5 includes:
wherein receiving the genomic data comprises receiving at least one of DNA sequencing data, RNA sequencing data, or gene expression data.
The additional element of claim 6 includes:
wherein presenting the feedback comprises presenting at least one of a nutritional recommendation, a breeding suggestion, a market valuation, a market forecast, and a lineage tracker (i.e. displaying data)
The additional elements of claims 12 and 17 include:
wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile; and 
wherein presenting the feedback comprises presenting the feedback to the user via a display of a computing device based on a result of the analysis of the genetic profile and the updated agricultural product data.
The additional element claims 9 and 14 include:
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile (claim 9); and 
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile and the updated agricultural product data (claim 14).
The additional element of claims 10 and 15 includes:
wherein performing the automated function comprises generating and transmitting at least one of (i) a notification to the user and (ii) a command to an actuator associated with a mechanized device of the agricultural farm (i.e. data output)
The additional element of claims 11 and 16 includes:
wherein generating the notification to the user comprises generating at least one of an email, a text message, and an in-application notification (i.e. data output)
A remote compute and store server (i.e. a computer), receiving data, displaying output, and data output are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements of receiving data, a remote compute and store 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 04 Nov. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that independent claim 1 does not recite an abstract idea because, while mental processes can be unpatentable even when performed by a computer, the use of a computer is required for independent claim 1, similar to the claims in Research Corp. Techs, given that claim 1 recites incorporating genetic data from a user into a database, analyzing the genetic data, and generating a genetic profile based on that analysis. (Applicant’s remarks at pg. 11, para. 3 to pg. 12, para. 1-2).
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the step of “analyzing the genetic data” is not performed by a computer (i.e. the remote computer and store server”). Furthermore, in evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to Research Corp. Techs., the instant claims do not require any specific manipulation of a computer data structure (e.g. pixels of a digital image and a two-dimensional array) to output a modified computer data structure. Instead, the claims involve generating a genetic profile, which is not a particular computer data structure, and then “presenting… feedback based on…. the genetic profile”, which does not require manipulating a computer data structure to output a modified data structure. Accordingly, the claims merely use a computer as a tool to perform a mental process (e.g. generating the genetic profile).

Applicant remarks that incorporating genetic data in a database and analyzing that genetic data, which includes genotype or phenotype data, includes performing a large volume of complex calculations that could not be practically performed in a human’s mind (Applicant’s remarks at pg. 12, para. 2 to pg. 13, para. 1).
This argument is not persuasive because the argument is not commensurate with the scope of the claims. Independent claim 1 recites “directly or indirectly incorporating genetic data from a 

Applicant remarks that independent claim 1 recites that the remote compute and store server generates a genetic profile of the agricultural product based on the analysis, and then presents feedback based on registration details and the genetic profile, which helps improve the performance and outcomes of agricultural products and improves the management of an agricultural product, and therefore, the claims integrate the recited judicial exception into a practical application of an improvement to the technology of genetic testing, agricultural management, and/or agricultural production (Applicant’s remarks at pg. 14, para. 2 to pg. 15, para. 1).
This argument is not persuasive. An improvement to technology can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). Furthermore, when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two whether the additional elements add more than insignificant extra-solution activity to the judicial exception is considered. In this case, the additional element of presenting feedback based on the registration details and the genetic profile only serves to output data generated by the abstract idea of generating the genetic profile, which is necessary data outputting. Therefore, the step of presenting data, in .

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 8-17, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013; cited in IDS) in the Office action mailed 21 Sept. 2020 has been withdrawn in view of claim amendments and/or cancellations received 04 Nov. 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013; cited in IDS; previously cited) in view of Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014; previously cited). Any newly cited portions herein are necessitated by claim amendment.
Regarding claim 1, Leachman et al. shows a method for managing livestock (i.e. agricultural products) (Abstract) which includes the following steps:
Leachman et al. shows receiving, by a processor (i.e. a compute and store server) ([0008]), a plurality of information associated with the animal, including information regarding management information, nutritional conditions, environmental conditions relevant to the assessment of the animals (i.e. registration details defining characteristics of the agricultural product) from a user (FIG. 5; [0016]; [0131]-[0132]);
Leachman et al. shows utilizing DNA sequence information (i.e. raw genetic data), including DNA marker information, of the animal ([0063]-[0064]; [0094]). Leachman et al. further shows the DNA information (i.e. genetic data) is inputted by a user to the computer ([0165]; FIG. 12A #110).
Leachman et al. shows analyzing the DNA sequence information ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis);
Leachman et al. shows generating the genetic merit estimates (i.e. a genetic profile) for the animal, by a processor (i.e. a compute and store server) ([0008]), based on the DNA analysis ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis).
Leachman et al. shows presenting, by a processor (i.e. a compute and store server) ([0008]), a genetic merit score card containing star rankings for the animals genetic merits, relative market values, and recommended feed regimens (FIG. 6-7; [0024];[0134]-[0135]), based on the genetic merit estimates for the animal (i.e. the genetic profile) and the plurality of information (i.e. the registration details) associated with the animal  ([0015];[0063], e.g. the relative market value is determined by models that account for these external factors).
Regarding claim 2, Leachman et al. shows the DNA sequence information with  markers (i.e. the genetic data) can be determined from genetic tests (i.e. analysis) of DNA samples obtained from the animal (i.e. the agricultural product) ([0063]-[0064]).
Regarding claim 3, Leachman et al. shows the registration details (e.g. management information, environmental conditions, nutritional conditions, and other information) define one or more characteristics of a livestock (FIG. 5; [0015]; [0131]). 
Regarding claim 4, Leachman et al. shows the genetic data can include DNA sequence information (i.e. genomics data and bioinformatics data) ([0064]), wherein the genetic data is indicative of nutrition ([0063], e.g. nutrition effects the expression of the genetic merit).
Regarding claim 5, Leachman et al. shows the genomic data comprises DNA sequence information (i.e. DNA sequencing data) ([0064]).
Regarding claim 6, Leachman et al. shows the feedback includes presenting recommended feed regimen (i.e. a nutritional recommendation) and a relative market value (i.e. a market valuation) on the genetic merit scorecard  (FIG. 6; [0135]; [0139]).
Regarding claim 7, Leachman et al. shows the animal may be individually identified by electronic identification (EID) or Radio-Frequency identification (RFID) tags or buttons [0055], and the process for identifying the relative market value, which includes analyzing the genetic sample, is determined as part of the animal ID process ([0056];[0063]), which shows analyzing the genetic test sample includes identifying the animal via its identifier.
Regarding claim 8
Regarding claims 9-11, Leachman et al. shows the genetic merit scorecard (i.e. a result of the analysis of the genetic profile) can be received by a user (i.e. generated and transmitted) by a text message or email ([0143]; [0167]). With regard to the text message or email being generated and transmitted automatically (i.e. an automated function), broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 12, Leachman et al. shows the relative market value (i.e. feedback), determined based on analysis of the genetic profile ([0095]-[0097]) is presented to a user via a display on a buyer computer ([0025]-[0026]; FIG. 10, Buyer computer #740)
Regarding claim 13, Leachman et al. shows a user can input one or more changes in the plurality of genetic merit estimates or other information obtained from an animal (i.e. updated agricultural product data) and determine a revised genetic merit scorecard with a revised market value (i.e. feedback) for the sale group ([0089]), wherein determining the revised genetic merit scorecard and revised market value involves analyzing the genetic profile and the updated information ([0015];[0063]). Leachman et al. further shows the feedback is displayed (i.e. visualized) to an electronic interface of the computer system (i.e. remote compute and store server) ([0008]; [0124]; FIG. 4A).
Regarding claims 14-16, Leachman et al. shows the revised genetic merit scorecard (i.e. a result of the analysis of the genetic profile and updated agricultural product data) can be received by a user (i.e. generated and transmitted) by a text message or email ([0089]; [0143]; [0167]). With regard to the text message or email being generated and transmitted automatically (i.e. an automated function), broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 17, Leachman et al. shows the revised relative market value (i.e. feedback), determined based on analysis of the genetic profile and updated agricultural product information 

Leachman et al. does not show the following limitations:

Regarding claim 1, Leachman et al. does not show the genetic data received directly from a user is incorporated into a database of the remote compute and store server. However, Leachman et al. shows a computer system (i.e. a compute and store server) which allows a user to input DNA information (i.e. genetic data) ([0065]) and a database capable of storing data (Fig. 4A, Database #406; FIG. 8, Database #730). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 
Regarding claim 7, Leachman et al. does not show the specific identifier is a barcode. However, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 
Regarding claim 1, Stroman et al. shows a method for managing livestock (Abstract), which includes a computer with a central database that stores genetic information of the livestock (Col. 9, lines 11-15; Fig. 1, #Main Facility 105 and central database #109), wherein the genetic information is input by a user (Col. 6, lines 46-51). Stroman et al. further shows using a central database allows for users to collectively share and compare information with buyers (col. 15, lines 31-36).
Regarding claim 7, Stroman et al. further shows tracking animals using barcode tags (Col. 14, lines 22-26; Col. 21, lines 38-43).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Leachman et al., to have stored the raw genetic data from a user of Leachman et al. into a database of the remote compute and store server, as shown by Stroman et al. (col. 9, lines 11-15; Fig. 1). The motivation would 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the identifier shown by Leachman et al., and used a barcode tag associated with the animal, as shown by Stroman et al ((Col. 14, lines 22-26; Col. 21, lines 38-43). The motivation would have been the simple substitution of one known element (i.e. an RFID OR EID tag) for another (i.e. a barcode tag), to obtain predictable results of identifying an animal via a barcode rather than an RFID tag. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 04 Nov. 2020 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Leachman does not show directly or indirectly incorporating raw or statistically analyzed genetic data into a database (Applicant’s remarks at pg. 16, para. 3 to pg. 17, para. 1). Applicant remarks that Leachman teaches that genetic observations are used to generate the EPD, which are further input into computer models to drive a relative market value, and does not suggest a method of directly or indirectly incorporating raw or statistically analyzed genetic data from a user into a database of the remote compute and store server, but instead teaches that genetic and DNA observations were mathematically or algorithmically used to generate an EPD that was further used to generate the relative market value (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 3).
This argument is not persuasive. First, with regard to the EPD estimates, the genetic merit estimates (e.g. EPD) is not the genetic data of Leachman et al., and instead is the result of the 

Applicant further remarks that Leachman teaches that the genetic merit estimates may be derived from genetic tests, phenotypes, or Expected Progeny Differences (EPD), and specifically that one of the most reliable determinants of the genetic merit estimate is EPD, and further makes clear that its EPD (expected progeny difference) are not raw or statistically analyzed data generated from a genetic sample of the agricultural product that defines one or more gene marks of the agricultural product to be analyzed (pg. 17, para. 2 to pg. 19, para. 1; pg. 20, para. 2). 
This argument is not persuasive. As discussed above, the genetic merit estimates, including EPD, are not used to show the genetic data. Leachman et al. specifically shows utilizing DNA sequence information (i.e. raw genetic data) of the animal ([0063]-[0064]; [0094]), and that this raw sequence data is analyzed and then used to derive the genetic merit estimates (([0016]; [0064]; FIG. 1). However, the genetic merit estimates are not used to show the raw or statistically analyzed genetic data.

Applicant remarks that the genetic merit estimates are not directly or indirectly incorporated from the user into the computational model of Leachman to produce the relative market value, as specified in the claims (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claim 1 recites “analyzing the genetic data; generating… a genetic profile… based on the analysis of the genetic data”. However, the claims do not require that the raw or statistically analyzed genetic data incorporated from a user into a database are inputted to a computational model or even directly used to generate the genetic profile and feedback for the agricultural product. Instead, the incorporated genetic data is further analyzed, as the genetic data of Leachman is analyzed to produce genetic merit estimates ([0016]; [0064]; FIG. 1, and the analyzed genetic data (e.g. the genetic merit estimate) is used to generate the genetic profile and feedback, as claimed.

Applicant remarks that dependent claims 2-17 include independent claim 1 as a base claim, and therefore, the rejections of claims 2-17 should be withdrawn for the same reasons discussed above (Applicant’s remarks at pg. 20, para. 4 to pg. 21, para. 1).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631